Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 03/11/2022 cancels claims 19-20 which would have required further search and other considerations to determine their patentability, see the previously filed Advisory Office Action filed 02/24/2022. Since the only outstanding claims are previously indicated allowable claims 1, 4-17 and 21; the application is now in condition for allowance. 

Allowable Subject Matter
Claims 1, 4-17 and 21 (16 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Baniadam (US 3,706,318), Di Florio (US 10,767,565, also published as US 2018/0051634) and Breaker (US 5,427,386). Baniadam teaches of valved coupling comprising similar structure and function as applicant’s claimed coupling. However, Baniadam fails to disclose thermally-activated seals as claimed. Di Florio and Breaker teaches of various examples of heat-activated seals that during normal operation the seal assemblies does not engages with a sealing surface, however, when a fire occurs, the heat-activated seals expands engaging the sealing surface and producing an As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the fluid coupling (10) comprising the first/male adapter (12), the second/female adapter (14), the inner/valve sleeve (16) and the at least one thermally-activated seal (34 / 40 and 42) in combination with all the limitations as claimed in claims 1, 4-17 and 21 and as shown in at least Fig. 3 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753